Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered June 25, 1990, convicting defendant, after a non-jury trial, of four counts of sodomy in the first degree, and sentencing him to four concurrent terms of imprisonment of 7 to 21 years, is unanimously affirmed.
*439Defendant stands convicted of sexual crimes against his stepson. On appeal, defendant argues that it was error to place his stepson, ten years old at the time of trial, under oath, since there was no demonstration that he understood the nature of an oath. Under CPL 60.20, a witness less than 12 years old may not testify under oath unless the court finds that the witness understands the nature of an oath (People v Fernandez, 138 AD2d 733, lv withdrawn 72 NY2d 858). Here, the voir dire reveals that the child understood the nature of the oath, and that the court did not abuse its discretion in allowing him to testify under oath. Concur—Murphy, P. J., Sullivan, Ellerin, Kupferman and Kassal, JJ.